Citation Nr: 1041466	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether a debt was properly created by the overpayment of VA non 
service- connected pension benefits in the amount of $34, 300.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida, that determined 
that a debt of $34,300 was properly created.

In May 2006, the Veteran and his spouse testified before a rating 
specialist at the RO with regard to the validity of the debt in 
question.  

The Veteran was scheduled for a hearing before the Board in 
February 2007 but called in and indicated that he would not be 
able to attend the hearing.  He also indicated that he did not 
want to reschedule his hearing and would like the Board to 
consider his appeal based on the evidence of record.  See Report 
of Contact dated in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

In written argument received in July 2010, a waiver of 
overpayment of pension was requested.  See 38 C.F.R. § 1.963 
(2010).  Since the issue of entitlement to a waiver has 
been raised and has not been adjudicated by the RO, that 
matter is referred for appropriate action.

REMAND

On review, the Board finds that further development is necessary 
prior to analyzing the claim on the merits.  The basic facts of 
the case are not in dispute.  In a September 1998 rating 
decision, the RO granted the Veteran entitlement to a non 
service-connected pension. 

According to a December 1998 letter, the RO indicated that it had 
approved the Veteran's pension claim and that monthly pension 
began for the period from May 1, 1996.  The RO indicated that the 
Veteran's pension rate depended on his income and the number of 
dependents.  His pension was counted based on the Veteran's 
report of no income for himself, his spouse, and their two 
children.

The record contains a December 1998 receipt received by the 
Veteran which shows that he had made a $10,000 purchase from 
Corbett's Mobile Home Center, Inc.  The Veteran testified that 
such purchase was for a trailer home.  

In January 2003, the Veteran and his spouse divorced, and he was 
deemed the primary custodial parent of their two minor children.  
In July 2003, the Veteran married another woman, and he requested 
that VA add her as a dependent.

According to a November 2003 memorandum, the Director of the 
Hotline Division, Office of Inspector General, advised the RO 
that there were allegations that the Veteran was fraudulently 
receiving VA pension benefits due to unreported income.  The RO 
was asked to determine the merits of the allegations and respond 
by mail.

In December 2003, the RO wrote to the Veteran and indicated that 
it had received information that he was receiving unreported 
income.  The RO specifically noted that it had received 
information that his former in-laws live on his property and pay 
him $100 per month in rent; that his minor son had been receiving 
Social Security benefits since 2001; and that his new spouse 
receives Social Security income.  VA asked that the Veteran 
return the enclosed VA Form 21-686c and report all of his 
dependents, all of his income, and information regarding any rent 
paid to him.

In response, the Veteran submitted a December 2003 statement in 
which he explained that he had loaned his former father-in-law 
$10,000 in 1998 for the purchase of a mobile home.  He stated 
that the former father-in-law had been paying him $100 per month 
since September 2002 but that he did not consider such payment 
income because it "was simply my own money being returned to 
me."  The Veteran further indicated that the only other income 
that he receives is his minor son's social security disability 
payment.

According to a February 2004 memorandum, the RO advised the 
Director, Hotline Division, Office of Inspector General, that the 
Veteran provided evidence that he remarried and that he was being 
paid a $10,000 loan by his former father-in-law.  The Veteran 
also reported that his spouse had no income and that his son 
receives Supplemental Security Income from Social Security for 
his minor child.

In February 2004, the RO received a statement from the Veteran's 
former-spouse regarding the Veteran's unreported income to VA.  
Along with the statement, she submitted the following:  an 
October 2002 statement signed by the Veteran and indicated that 
he had received $100 from his former in-laws for "Trailer Lot 
Rent for [redacted].  [redacted] [redacted]."; an undated letter 
which verifies that the Veteran received from former in-law $100 
monthly for lot payment in August, September, November, and 
December 2002, for the property at [redacted] 
[redacted]; copies of receipts dated from January 2003 through December 
2003 which were signed by the Veteran and indicated that $100 had 
been received per month from in-law for lot rent for "[redacted] 
[redacted]"; a December 2003 "Notice of change in Rent" 
statement from the Veteran to his former in-laws, in which he 
advised them that "Effective January 1, 2004, the monthly rent 
for the rented property you now occupy as my Tenant at [redacted]
[redacted] shall be increased to $175.00 per month, payable in 
advance on the 1st day of each month during your continued 
tenancy.  This is a change from your present rent of $100 per 
month."    

In March 2004, the Veteran's former spouse sent additional 
evidence which included a "Landlord's Notice To Vacate" dated 
in March 2004 which was signed by the Veteran.  The Veteran 
advised his former in-laws that, as their landlord, he is 
notifying that he intends to terminate their tenancy on the 
premise that they occupy at [redacted], and further noted 
that the tenancy shall be terminated on April 1, 2004.  A 
handwritten note on the bottom of the notice reflects that if the 
tenants are not off of the property by April 1, 2004, the 
property rent will be increased to $350 monthly.  Also submitted 
was a March 2004 receipt for the payment of $175 from the 
Veteran's former mother-in-law to the Veteran.

According to a May 2004 letter, the RO proposed to reduce each of 
the Veteran's monthly benefit payments by $350.00 based on the 
information and evidence received regarding his unreported rental 
income.  The RO gave the Veteran the opportunity to submit new 
evidence showing that it should not take the proposed action.

According to a June 2004 statement, the Veteran's current spouse 
indicated that to her knowledge the Veteran had not received any 
money from anyone and that she takes care of the monthly 
household bills.  She further stated that the only money that the 
Veteran did received was a repayment of a personal loan in the 
amount of $100 per month, and had increased to $150 per month in 
January 2004.

In July 2004, the RO advised the Veteran that it was taking the 
proposed action to count his rental income and reduce his VA 
pension back to May 1, 1996.  It was also noted that because of 
that reduction, the Veteran now owes money to the government.  
The Veteran appealed such decision.  

An August 2004 letter from the Social Security Administration 
shows that the Veteran's current spouse does not receive any 
social security benefits.

Based on the additional income received, the RO reduced the 
Veteran's pension by $350 monthly back to May 1, 1996, which is 
equivalent to $4200 annually, resulting in a total overpayment of 
$34,300.

The Veteran claims that this $34,300 debt is not valid because 
the amount he admittedly received from his former in-laws is 
considered a loan repayment (as opposed to rental income), and 
therefore should not be counted as income.  

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
Veteran of a period of war who is permanently and totally 
disabled from non service-connected disability not the result of 
his or her own willful misconduct.  Basic entitlement 
exists if, among other things, such Veteran's income is not in 
excess of the applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3(a)(3) (2010).  Payments of VA non service-connected pension 
benefits are made at a specified annual maximum rate, reduced on 
a dollar-for- dollar basis by annualized countable family income.  
38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2010).  Payments of any kind, from any source, shall be counted 
as income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272 (2010).  

Although a number of exclusions from countable income are set 
forth under 38 C.F.R. § 3.272, rental income and/or loan payment 
are not listed among the exclusions.  

Nevertheless, the Board questions the amount of income used to 
calculate the amount of debt (overpayment) owed.  In the May 2004 
letter, the RO indicated that the information it received shows 
that the Veteran received up to $350.00 per month in rental 
income and that it proposed to reduce each of the Veteran's 
monthly benefit payments by $350 from May 1, 1996.  The Board 
notes that the record contains some receipts showing payment from 
the former in-laws to the Veteran and none of them reflect a $350 
payment.  Instead, the receipts that are currently of record 
reflect monthly rental income of only $100 (October 2002, August 
2002, September 2002, November 2002, December 2002; and January 
2003 through December 2003) and a $175 rental payment in March 
2004.  Thus, for these months at least, the evidence shows that 
the Veteran received considerably less than $350 per monthly from 
his in-laws, regardless of whether it was rental payment or a 
loan repayment.  The Board also points out that the trailer home 
was not purchased until December 1998, and the Veteran's spouse 
testified that the Veteran's former in-laws stopped making 
payments to the Veteran in March 2004.

The Board is cognizant that the record does not contain receipts 
for the entire period, however, it finds that an accounting 
should be completed which reflects the correct amount of income 
received for the months in which a receipt is of record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to submit 
any outstanding receipts which reflect 
payment from his former in-laws to himself 
for the property at [redacted], [redacted] 
[redacted], [redacted].  

2.  Thereafter, the RO should prepare a 
detailed accounting of the Veteran's 
pension account, setting forth the amount 
of monthly rental/loan repayment income 
received by the Veteran, to the extent 
possible, during the applicable time 
period.  The accounting should clearly show 
the monthly rental/loan repayment income 
received for the years in which receipts 
are available.  Once compiled, the 
accounting should be associated with the 
claims folder, and a copy should be 
provided to the Veteran and his 
representative.

3.  If the figures from the accounting have 
changed, the RO should recalculate the 
amount of overpayment of pension benefits 
by VA to the Veteran.

4.  The RO should then readjudicate the 
issue of whether the debt created by the 
overpayment of VA non service- connected 
pension benefits was validly created.  If 
the decision is adverse to the Veteran, 
issue a supplemental statement of the case.  
After the Veteran and his representative 
have been given an opportunity to respond, 
the claims file should be returned to this 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


